Citation Nr: 1737531	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-26 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a thoracic condition.

2.  Entitlement to service connection for cervical spondylosis, with C5-C7 discectomy and fusion (claimed as cervical condition), to include as secondary to service-connected lumbar spine degenerative changes and bilateral total knee replacements.

3.  Entitlement to service connection for obstructive sleep apnea (claimed as a sleep disorder), to include as secondary to the service-connected disabilities of bilateral total knee arthroplasty, bilateral hip condition, and a lumbar spine condition.

4.  Entitlement to a disability rating in excess of 30 percent for status post right knee total arthroplasty (previously rated as status post surgery, right knee, and also claimed as instability).

5.  Entitlement to a disability rating in excess of 30 percent for status post left knee total arthroplasty (also claimed as instability).

6.  Entitlement to a compensable rating for scars (including previous non-linear surgical scar), right knee.

7.  Entitlement to a compensable rating for scar, left knee.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to June 1988.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2013, May 2015, and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

During the period of the appeal, the RO granted service connection for gastroesophageal reflux disease (GERD) in an October 2015 Rating Decision.  Therefore, that claim has been resolved and is no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).
In August 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

During the Veteran's August 2016 hearing, the representative noted that there were two separate sleep conditions that the Veteran was claiming service connection for, a sleep disorder, as a result of the service-connected knee disabilities, and obstructive sleep apnea.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include both a sleep disorder and obstructive sleep apnea, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

Additionally, the Board notes that in a May 2015 rating decision, the RO continued the 30 percent ratings for the Veteran's service-connected status post right and left knee total arthroplasties.  The Veteran submitted a notice of disagreement, which was received in May 2015.  A June 2015 statement of the case readjudicated the Veteran's increased ratings claims and continued the 30 percent evaluations.  From the claims file, it does not appear that the Veteran ever submitted a substantive appeal for these claims.  However, in March 2016, the Veteran submitted a VA Form 21-526EZ, fully developed claim, for his cervical condition.  This issue was already under appeal, and the RO construed this as a VA form 9, substantive appeal, for that issue.  

It is unclear from the record if this form, in lieu of a form 9, also applied to the Veteran's increased ratings for his knees.  However, in the Veteran's August 2016 hearing, the increased ratings claims for his knees were listed as on appeal and the Veteran submitted testimony about them.  Because it is unclear if the March 2016 VA form, that the RO construed as a form 9, extends to the issues of increased ratings for the Veteran's service-connected knees, and because testimony was taken on those issues in the August 2016 hearing, the Board has assumed jurisdiction of those issues, and finds the requirement that there be a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Concerning the claim for entitlement to service connection for a thoracic condition, the Board notes that in October 2015, the Veteran had a VA examination for his neck and cervical spine.  In that examination, the VA examiner noted that the Veteran did not have a thoracic condition.  However, the examiner reported that no back template was completed or requested.  As a result, a new VA examination is necessary to determine if the Veteran is diagnosed with a thoracic condition, and if so, whether it is related to active service, or secondarily related to one of his service-connected disabilities.  

Concerning the claim of entitlement to service connection for cervical spondylosis, in an October 2015 VA opinion, the examiner noted that the Veteran's cervical condition was less likely than not proximately due to or the result of the Veteran's service-connected lumbar spine condition.  There was no opinion as to whether the Veteran's cervical condition was related to his service-connected bilateral knee disabilities.  

In a subsequent June 2016 VA opinion, the examiner opined that it was less likely than not that the Veteran's knee complaints/replacements specifically caused his cervical spine disease.  The rationale was that there was no valid or reasonable medical information to support this contention.  The examiner further went on to note that aggravation could not be determined "due to so many medical, orthopedic, and neurosurgical [comorbidities the Veteran has].  The VA examiner just seemed to dismiss the Veteran's statements that his cervical condition was related to his service-connected knee disabilities without explaining why, and based the negative nexus opinion on a lack of evidence.  Additionally, the examiner was unable to determine if the Veteran's many surgeries on his service-connected knees may have aggravated his cervical condition.  As a result, the Board finds the June 2016 VA opinion to be inadequate and of medium probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007; see also See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A new VA opinion is necessary to determine if the Veteran's service-connected knee disabilities either caused or aggravated his cervical spondylosis.

Concerning the claim for entitlement to service connection for obstructive sleep apnea, in a May 2013 VA examination report, the examiner opined that the Veteran's sleep apnea was not related to his service-connected knee disabilities.  However, the examiner never gave an opinion as to whether the Veteran's sleep apnea was directly related to active service, or secondarily related to his service connected bilateral hip and lumbar spine conditions.  In a subsequent September 2013 VA examination report, the examiner noted that the Veteran did not exhibit an independent sleep disorder due to his claimed pain.  

Additionally, in a September 2013 mental health examination report, it was noted that chronic sleep impairment was a symptom of the Veteran's service-connected mood disorder.  The September 2013 VA examination report never addressed whether the Veteran's sleep apnea was secondarily related to his service-connected bilateral hip and lumbar spine conditions.  A new VA opinion is necessary to determine if the Veteran's sleep apnea was caused or aggravated by his service-connected bilateral hip or lumbar spine conditions.

Concerning the claims for increased ratings for status post right and left knee total arthroplasties, in Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  The Veteran was afforded a VA examination in February 2015 to evaluate his service-connected bilateral knee disabilities.  However, the examination did not include both active and passive range of motion in weight bearing and nonweight bearing.  Therefore, in light of Correia, the claims must be remanded for a new VA examination with complete range of motion testing.

Concerning the claims for increased ratings for scars, right and left knees, in a September 2013 VA examination report, the examiner commented that the Veteran's scars were not painful, but were numb.  In a November 2014 Disability Benefits Questionnaire (DBQ), the Veteran's private physician noted that the Veteran reported that all his scars were very painful.  In a February 2015 VA examination report, the examiner noted that the Veteran had no painful scars.  However, in an October 2015 VA examination report, the examiner noted that the Veteran had five or more painful scars and that the Veteran reported that they were sore and had difficulty kneeling on them.  Finally, in his August 2016 hearing, the Veteran testified that his scars were painful, and that the pain was separate from his knee pain.  The Veteran's spouse also testified that the Veteran complained about the scars on his knees.  

The Board notes that the Veteran is service connected for "painful knee surgery scars," under Diagnostic Code (DC) 7804, evaluated as 30 percent disabling.  However, the Veteran is also service connected for "scars, right knee associated with status post right total knee arthroplasty" and "scar, left knee associated with status post left total knee arthroplasty," under DC 7805, evaluated as noncompensable.  The Board is unsure why the Veteran is service connected twice for essentially the same scars on his knees, and whether the scars in the October 2015 VA examination report, that were noted to be painful, are the ones already evaluated as 30 percent disabling under DC 7804, or noncompensable under DC 7805.  A new VA opinion is necessary to determine which scars the October 2015 VA examination report referred to as painful, and whether the Veteran's disability rating already reflects this.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his thoracic condition, cervical spondylosis, and sleep apnea, as well as his service-connected knee disabilities and scars.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

2. After the above has been completed, schedule the Veteran for an appropriate VA back and neck examination to determine the etiology of any diagnosed thoracic and cervical conditions, to include cervical spondylosis.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.  

The examiner is asked to address the following questions:

a. If the Veteran is diagnosed with a thoracic condition, whether it is at least as likely as not (a 50 percent probability or greater) either directly related to active military service or is proximately due to or chronically aggravated by the Veteran's service-connected disabilities.  In making this determination, the examiner is asked to specifically consider the Veteran's August 2016 hearing testimony.  

b. Whether it is at least as likely as not that any such cervical condition is either directly related to active military service or is proximately due to or chronically aggravated by the Veteran's service-connected bilateral knee disabilities.  In making this determination, the examiner is asked to specifically consider the Veteran's August 2016 hearing testimony.  

3. The RO should return the Veteran's claims file to the September 2013 VA examiner (or another qualified medical professional, if necessary) to determine the etiology of his sleep apnea.  If the examiner determines that an additional examination is necessary, an examination to address the below question should be scheduled.  The Veteran's claims file, including this remand, must be reviewed by the examiner.  

Based on a review of the claims file, included updated treatment and private records, the examiner must provide an opinion as to whether it is at least as likely as not that any obstructive sleep apnea is either directly related to active military service or is proximately due to or chronically aggravated by the Veteran's service-connected bilateral hip and lumbar spine conditions.  In making this determination, the examiner is asked to specifically consider the Veteran's August 2016 hearing testimony.

4. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected right and left knee disabilities.  The examiner should note in the examination report that the claims folder and this remand have been reviewed.  Any testing deemed necessary should be performed, including x-rays and appropriate range of motion studies.  

The joints should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing and, where applicable, compared with the range of the opposite undamaged joints.  

The examiner should further comment on:

a. Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits the Veteran's functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

b. The examiner should report on whether there is subluxation or lateral instability of the right and left knees, and if present, indicate whether it is slight, moderate, or severe.

c. The examiner must then render an opinion concerning the effect of the Veteran's service-connected right and left knee disabilities on his ordinary activity and his ability to procure and maintain employment.

5. The RO should return the Veteran's claims file to the October 2015 VA examiner (or another qualified medical professional, if necessary) to determine which of the Veteran's scars are painful.  If the examiner determines that an additional examination is necessary, an examination to address the below question should be scheduled.  The Veteran's claims file, including this remand, must be reviewed by the examiner.  

Based on a review of the claims file, included updated treatment and private records, the RO should determine whether the painful scars reported in the October 2015 VA examination report are contemplated under DC 7804, and are already rated as 30 percent disabling, or are rated under 7805, and are rated as noncompensable.

6. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




